[Cite as Columbus Bar Assn. v. Culbreath, 134 Ohio St.3d 24, 2012-Ohio-5031.]




                   COLUMBUS BAR ASSOCIATION v. CULBREATH.
                     [Cite as Columbus Bar Assn. v. Culbreath,
                        134 Ohio St.3d 24, 2012-Ohio-5031.]
Attorneys—Misconduct—Multiple trust-account violations—False statements—
        Failure to cooperate—Indefinite suspension.
(No. 2012-0999—Submitted September 11, 2012—Decided November 1, 2012.)
    On CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 10-060.
                                 __________________
        LUNDBERG STRATTON, J.
        {¶ 1} Respondent, Stanlee E. Culbreath of Columbus, Ohio, Attorney
Registration No. 0033211, was admitted to the practice of law in Ohio in 1975.
On March 22, 2000, we suspended him from the practice of law for six months,
with the entire six months stayed, for assisting a nonlawyer in the unauthorized
practice of law and failing to disclose the assistance. Columbus Bar Assn. v.
Culbreath, 88 Ohio St.3d 271, 725 N.E.2d 629 (2000).
        {¶ 2} On August 16, 2010, relator, Columbus Bar Association (“CBA”),
filed a complaint charging Culbreath with three counts of misconduct involving
violations of the Ohio Rules of Professional Conduct. The CBA amended its
complaint on October 1, 2010. The amended complaint alleged that Culbreath
had neglected to properly document a settlement and distribute the funds, failed to
properly maintain his client trust account, and failed to fully cooperate in the
disciplinary process by not making himself available for a deposition and by not
producing various requested documents in a timely manner.
        {¶ 3} A panel of the Board of Commissioners on Grievances and
Discipline heard the cause on May 9, 2011, and on January 30, 2012. Based upon
                            SUPREME COURT OF OHIO




the record, including exhibits and stipulations, the panel concluded that there was
clear and convincing evidence that Culbreath had violated Prof.Cond.R. 1.15
(requiring a lawyer to keep funds of clients in a separate interest-bearing account,
to keep records of the account, and to perform a monthly reconciliation), 4.1
(prohibiting a lawyer from making a false statement of law or fact to a nonclient),
5.3 (requiring a lawyer to make reasonable efforts to ensure that the conduct of
his or her nonlawyer employees is compatible with the lawyer’s professional
obligations), 8.1 (prohibiting a lawyer from failing to respond to inquiries in a
disciplinary investigation), and 8.4(d) and (h) (prohibiting a lawyer from engaging
in conduct prejudicial to the administration of justice and conduct that adversely
reflects on the lawyer’s fitness to practice law). The panel considered factors in
mitigation and aggravation and recommended that Culbreath be permanently
disbarred.
       {¶ 4} The Board of Commissioners on Grievances and Discipline agreed
with the panel’s findings, conclusions, and recommended sanction.
       {¶ 5} Culbreath filed objections to the recommended sanction of
permanent disbarment on the basis that the board erroneously concluded that he
had failed to cooperate in the disciplinary process in violation of Prof.Cond.R. 8.1
and that the board failed to consider in mitigation his medical diagnosis presented
by Judith Fisher.
       {¶ 6} For the reasons stated below, we sustain Culbreath’s objection to
the recommended sanction. We find that the more appropriate sanction is an
indefinite suspension from the practice of law in Ohio, with conditions on
reinstatement.
                           Findings of Panel and Board
                                    Count One
       {¶ 7} In 2007, Culbreath assumed responsibility for a personal-injury
claim belonging to Kossar Hassan after Hassan’s attorney, Paul Brown, who was



                                         2
                               January Term, 2012




also Culbreath’s law partner, unexpectedly died. On March 10, 2008, Culbreath
settled the claim for $5,000. Although at the time of the settlement, Culbreath
knew that Hassan had outstanding medical expenses arising from her injuries, he
did not pay the medical-service providers in a timely manner.
       {¶ 8} Gisela Salinas, a representative from Health 1 Medical, an
independent firm that performed billing services for Hassan’s medical-service
provider, testified before the panel that in June or July 2009, she contacted Hassan
about payment. Salinas testified that Hassan told her that the case had been
settled in March 2008 and that Hassan had received a check for only $700 out of
the $5,000 settlement.
       {¶ 9} Salinas further testified that she left multiple telephone messages
for Culbreath. He eventually returned her calls after she threatened to file a
complaint against him for nonpayment of the medical bill. She testified that
Culbreath insisted that she could not have spoken with Hassan, because Hassan
was out of the country, and that he told her that the case had been settled for only
$1,800. She asked Culbreath for a disbursement sheet and payment. He sent the
payment but did not include the disbursement sheet. Salinas testified that in a
later conversation, Culbreath told her he could not locate the file or provide a
copy of the disbursement sheet.
       {¶ 10} In his deposition, Culbreath testified that he was not certain
whether he had had any conversation with Salinas about Hassan’s medical bills.
He later testified at the hearing that the conversation with Salinas was based on a
misunderstanding. He thought she was asking about another personal-injury case
that had settled for $1,800 around the same time as Hassan’s case.
       {¶ 11} Culbreath testified that he had forgotten to contact the medical
providers following the settlement to negotiate payment of their fees.           He
eventually sent a partial payment from his trust account on July 18, 2009, more
than a year after the settlement.     Culbreath blamed the mistake on staffing



                                         3
                             SUPREME COURT OF OHIO




changes at his office and a new secretary who had mistakenly made the partial
payment. Culbreath sent a second check to correct the error, but he was unable to
produce a signed disbursement sheet as evidence of the Hassan settlement.
                                     Count Two
       {¶ 12} Culbreath admitted that he had commingled his funds and his
clients’ funds in his trust account, used his trust account to pay personal and
business expenses, and made unauthorized withdrawals from the account. He
also stipulated that he had failed to maintain ledgers for the trust account.
       {¶ 13} In his deposition, Culbreath admitted that from 2007 through 2009,
he was unaware of the trust-account requirements that had become effective on
February 1, 2007. He testified that his trust account became overdrawn on three
occasions.   He further admitted that he had credit issues and a number of
judgments against him, including a judgment in foreclosure.
                                    Count Three
       {¶ 14} On October 9, 2009, the CBA served a request for the production
of documents and a notice of deposition on Culbreath for November 30, 2009.
The parties stipulated that there was some delay in scheduling but that Culbreath
finally appeared for his deposition on April 9, 2010. Culbreath acknowledged
that he did not immediately locate and produce all of the documents requested and
that he did not have in his possession many of the documents requested. For
instance, Culbreath produced only some bank statements from his trust account.
He was unable to produce any deposit or withdrawal slips for the years 2008 and
2009, and only very few check stubs. Culbreath also failed to timely produce
requested federal tax returns.
                  Violations of the Rules of Professional Conduct
       {¶ 15} We agree with the panel’s conclusions, as adopted by the board,
that there was clear and convincing evidence that Culbreath had violated
Prof.Cond.R. 1.15, 4.1, 5.3, 8.1, and 8.4.



                                             4
                               January Term, 2012




                                     Sanction
       {¶ 16} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the duties violated and sanctions imposed in similar
cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio St.3d 424, 2002-Ohio-4743,
775 N.E.2d 818, ¶ 16. We also weigh evidence of the aggravating and mitigating
factors listed in BCGD Proc.Reg. 10(B). Disciplinary Counsel v. Broeren, 115
Ohio St.3d 473, 2007-Ohio-5251, 875 N.E.2d 935, ¶ 21.
       {¶ 17} In mitigation, Culbreath offered that he has had only one prior
instance of discipline since becoming licensed to practice law in 1975.         He
submitted testimony or letters from three character references. A representative
of the Ohio Lawyers Assistance Program (“OLAP”) testified that Culbreath had
signed a monitoring contract in January 2010 and that he was doing “moderately
well” in compliance.
       {¶ 18} Judith Fisher, a clinical social worker with whom Culbreath began
counseling after the May 9, 2011 hearing, also testified in mitigation. According
to Fisher, she diagnosed Culbreath with an adjustment disorder with depression
and anxiety.   Culbreath had disclosed that numerous personal problems had
occurred within a short period of time, including the death of his brother, who had
managed the law firm’s finances, the death of his daughter’s fiancé a month later,
and the unexpected death of his law partner and friend, Paul Brown. In addition,
Culbreath told her that his sister, who worked as his legal secretary, had taken
time off following her husband’s death, that his son was incarcerated, and that his
wife suffered from a substance-abuse problem.
       {¶ 19} Fisher opined that these events had caused Culbreath’s emotional
symptoms, which in turn affected his ability to practice law. She testified that in
her opinion, Culbreath could return to the practice of law under certain
circumstances, such as the continuation of counseling and his relationship with




                                        5
                              SUPREME COURT OF OHIO




OLAP, plus the appointment of a monitor for his law practice. BCGD Proc.Reg.
10(B)(2)(e) and (g).
       {¶ 20} The panel identified the presence of several aggravating factors,
including Culbreath’s prior disciplinary record, his repeated refusal to
acknowledge the wrongfulness of his conduct, including the circumstances of his
prior disciplinary case, his lack of cooperation, his repeated abuse of his trust
account, and his poor recordkeeping and mishandling of client files that
constituted a pattern of misconduct resulting in multiple offenses.         BCGD
Proc.Reg. 10(B)(1)(a), (c), (d), (e), and (g).
       {¶ 21} Culbreath argued that a six-month suspension of his law license,
with all six months stayed, was an appropriate sanction. The CBA requested a
sanction of indefinite suspension. But the panel recommended, and the board
agreed, that Culbreath should be permanently disbarred, citing his “prior
disciplinary history, the gravity of his misconduct, and his uncooperative, evasive
manner and continuing irrational thought processes.”
       {¶ 22} The board cited Dayton Bar Assn. v. Wilson, 127 Ohio St.3d 10,
2010-Ohio-4937, 935 N.E.2d 841, in which we imposed an indefinite suspension
upon an attorney who failed to maintain accurate records of the funds in her trust
account, failed to participate in the disciplinary process, and refused to
acknowledge her wrongful conduct. The board also cited Disciplinary Counsel v.
Wise, 108 Ohio St.3d 381, 2006-Ohio-1194, 843 N.E.2d 1198, in which we
imposed an indefinite suspension upon an attorney who misused his trust account,
failed to provide records for his account during the disciplinary process, and
provided less than candid responses to inquiries regarding the records.
       {¶ 23} Finally, we imposed an indefinite suspension in Disciplinary
Counsel v. Ranke, 130 Ohio St.3d 139, 2011-Ohio-4730, 956 N.E.2d 288, for
misconduct that included failure to properly maintain a trust account and failure to
cooperate in the disciplinary investigation.



                                           6
                                January Term, 2012




       {¶ 24} After reviewing the board’s analysis of the evidence and the case
law in support of its recommendation, we believe that an indefinite suspension,
with stringent conditions on reinstatement, is appropriate under these
circumstances. Many of Culbreath’s problems stem from the numerous tragic
events that disrupted his personal and professional life beginning in 2007. His
counselor, Judith Fisher, testified that as a result of his grief, he was unable to
focus on his law practice, which in turn affected his ability to practice law.
       {¶ 25} Prior to any reinstatement, Culbreath must demonstrate that he has
taken 12 hours of instruction on current professional-responsibility rules and
acceptable office practices in addition to the general requirements in Gov.Bar R.
X(3)(G). In addition, he must submit an independent mental-health evaluation,
successfully complete his OLAP contract, and commit no further misconduct.
Upon reinstatement, he must be assigned a monitor for one year of probation,
during which he must practice law in association with at least one other
experienced lawyer.     Under these circumstances, an indefinite suspension of
Culbreath’s license to practice law fulfills the underlying purpose of the
disciplinary proceedings, i.e., “to safeguard the courts and to protect the public.”
Ohio State Bar Assn. v. Weaver, 41 Ohio St.2d 97, 100, 322 N.E.2d 665 (1975).
       {¶ 26} Accordingly, we indefinitely suspend Stanlee E. Culbreath from
the practice of law in Ohio, with conditions on reinstatement as stated. Costs are
taxed to Culbreath.
                                                              Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, CUPP, and
MCGEE BROWN, JJ., concur.
                               __________________
       Bruce A. Campbell, Bar Counsel, and A. Alysha Clous, Assistant Bar
Counsel; Terry K. Sherman; and Tyack, Blackmore & Liston Co., L.P.A. and
James P. Tyack, for relator.



                                          7
                   SUPREME COURT OF OHIO




Kenneth R. Donchatz, for respondent.
                  ______________________




                               8